CALOGERO, Justice
(dissenting).
The Louisiana cities which are Sugar Bowl’s customers can’t win for losing. On the one hand they are told that the Louisiana Public Service Commission had the right to increase the price of natural gas sold to them by Sugar Bowl Gas Corporation notwithstanding fixed price contracts. City of Plaquemine v. Louisiana Public Service Commission, 282 So.2d 440 (La.1973). On the other hand, they are now told that Louisiana Public Service Commission did not thereafter have the right to reduce rates chargeable to them for natural gas, a decision founded in part on the adverse consequence of Sugar Bowl’s low price contracts with unregulated industries.
Needless to say this is something of an oversimplification of some very complex issues. And there is indeed merit to certain of the principles set down in the majority opinion to govern the Commission’s proceedings hereafter in this and related cases. I simply disagree with the majority’s finding that plaintiff has made out a showing of the improper exercise of authority by the Commission and consequent irreparable injury, so as to warrant affirming the trial judge’s preliminarily enjoining the Commission.